UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05617 TAIWAN GREATER CHINA FUND (Exact name of registrant as specified in charter) 111 Gillett Street Hartford, CT 06105 (Address of principle executive offices)(Zip Code) Brown Brothers Harriman & Co. 40 Water Street Boston, MA 02109 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 343-9567 Date of fiscal year end: 12/31 Date of reporting period: 7/01/09 to 6/30/10 Item 1. Proxy Voting Record Ticker Security ID Record Date Meeting Date Meeting Type Company Name Proposal Sponsor Mgmt Rec Vote Cast Y0003F171 04/19/10 06/18/10 Annual Acer, Inc. 1 Approve 2009 Business Operations Report and Financial Statements Management For For 2 Approve 2009 Allocation of Income and Dividends Management For For 3 Approve the Issuance of New Shares fromRetained Earnings Management For For 4 Amend Articles of Association Management For For 5 Approve Amendments on the Procedures for Loans to Other Parties Management For For 6 Approve Amendments on the Procedures for Endorsement and Guarantees Management For For 7 Approve Issuance of Employee Stock Options under Market Price Management For For Y00153109 04/15/10 06/14/10 Annual Advanced Semiconductor Engineering, Inc. 1 Approve 2009 Business Operations Reportand Financial Statements Management For For 2 Approve 2009 Allocation of Income andDividends Management For For 3 Approve Capitalization of 2009 Dividends and Capital Surplus Sharing Management For For 4 Approve to Authorize Board to Chose from Increasing of Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Domestic Convertible Bonds Issuance at theAppropriate Time Management For For 5 Approve Amendments on the Procedures for Loans to Other Parties Management For For 6 Approve Amendments on the Procedures for Endorsement and Guarantees Management For For 7 Amend Articles of Association Management For For 8 Transact Other Business Management None None Y0275F107 04/09/10 06/08/10 Annual Asia Cement Corporation 1 Approve 2009 Business Operations Report and Financial Statements Management For For 2 Approve 2009 Allocation of Income andDividends Management For For 3 Approve Capitalization of 2009 Earnings Surpus and Issuance of New Shares Management For For 4 Approve Amendments on the Procedures for Loans to Other Parties Management For For 5 Approve Amendments on the Procedures for Endorsement and Guarantees Management For For 6 Transact Other Business Management None None Y04327105 01/08/10 02/09/10 Special Asustek Computer, Inc. 1 Proposed Spin-off of the ODM Business Held through Long-term Equity Investment by the Company Management For Did Not Vote 2 Capital Reduction by the Company Arising from the Spin-off Management For Did Not Vote Y04327105 02/12/10 04/22/10 Annual Asustek Computer, Inc. 1 Approve 2009 Business Operations Report and Financial Statements Management For Did Not Vote 2 Approve 2009 Allocation of Income and Dividends Management For Did Not Vote 3 Amend Articles of Association Management For Did Not Vote Y0451X104 04/19/10 06/18/10 Annual AU Optronics Corp. 1 Approve 2009 Business Operations Report and Financial Statements Management For For 2 Approve 2009 Statement of Profit & Loss Appropriation Management For For Elect Vivien Huey-Juan Hsieh with ID Number P200062523 as Independent Director Management For For Elect Mei-Yue Ho with ID Number Q200495032 as Independent Director Management For For Elect Bing-He Yang with ID Number E101549010 as Independent Director Management For For Elect Kuen-Yao (KY) Lee with ID Number K101577037 as Director Management For For Elect Hsuan Bin (HB) Chen with ID Number J101514119 as Director Management For For Elect Lai-Juh Chen with ID Number A121498798 as Director Management For For Elect Shuang-Lang Peng with ID Number J120870365 as Director Management For For Elect Representative of Qisda Corporation, Ko-Yung (Eric) Yu with ID Number M101480996 as Director Management For For Elect Representative of Qisda Corporation, Hui Hsiung with ID Number Y100138545 as Director Management For For Elect Representative of BenQ Foundation, Ronald Jen-Chuan Chwang with ID Number A125990480 as Director Management For For Elect Representative of An Ji Biomedical Corporation, Chang -Hai Tsai with ID Number Q100928070 as Director Management For
